DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 9/24/19, wherein:
Claims 1-14 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over KAWAKAMI (US 2010/0249676) in view of ROGERS ET AL (US 10,888,487).  Herein after KAWAKAMI and ROGERS.
	As for independent claim 1, KAWAKAMI discloses a hand of a robot, comprising: 
a hand main body comprising a palm {see at least figure 1, item 52, pars. 0066-0069}; 
a plurality of fingers connected to the hand main body {see at least figures 9-10}; 
a first spreader disposed inside the hand main body {see at least figure 1, item 54, at least pars. 0069-0070}; 

a plurality of stretching wires connected to any one of the first spreader and the second spreader, and configured to pull the fingers to cause the fingers to be stretched; 
a plurality of bending wires connected the other one of the first spreader and the second spreader, and configured to pull the fingers to cause the fingers to be bent {see at least figures 6-7, pars. 0068-0071}; 
a driving mechanism configured to rotate and/or shift the first spreader and the second spreader {see at least pars.0006, 0025 and 0069}.
KAWAKAMI discloses claimed invention as indicated above except for a rotation detection sensor provided on at least one of the first spreader or the second spreader.  However, ROGERS suggests such sensor in at least in figure 5, col. 8, lines 18-42.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teaching of ROGERS into the system of KAWAKAMI in order to have a sensor to detect the rotation of the palm/finger as desired. 
As for dep. claim 2, which discloses wherein the driving mechanism comprises: a first driving wire connected to a point that is eccentric to one side with respect to a longitudinal direction of one spreader of the first spreader and the second spreader {see at least figure 1, 2, pars. 0006, 0025,0067-0070}; 
a first motor configured to wind the first driving wire; a second driving wire connected to a point that is eccentric to the other side with respect to the longitudinal 
 a second motor configured to wind the second driving wire; a first elastic member connected to a point that is eccentric to one side with respect to a longitudinal direction of the other spreader of the first spreader and the second spreader; and a second elastic member connected to a point that is eccentric to the other side with respect to the longitudinal direction of the other spreader {see KAWAKAMI at least figures 1, 2, 6, 7, 9, 11-12, 15-16 and the related text}. 
As for dep. claim 3, which discloses wherein the driving mechanism comprises: 
a first driving wire connected to a point that is eccentric to one side with respect to a longitudinal direction of one spreader of the first spreader and the second spreader {see at least figure 1, 2, pars. 0006, 0025,0067-0070}; a first motor configured to wind the first driving wire; a first elastic member connected to a point that is eccentric to the other side with respect to the longitudinal direction of the one spreader {see at least figures 1-2, 6-7, 9; at least pars. 0006, 0025,0067-0070}; a second driving wire connected to a point that is eccentric to one side with respect to a longitudinal direction of the other spreader of the first spreader and the second spreader; a second motor configured to wind the second driving wire; and a second elastic member connected to a point that is eccentric to the other side with respect to the longitudinal direction of the other spreader {see KAWAKAMI at least figures 1, 2, 6, 7, 9, 11-12, 15-16 and the related text}. 
As for dep. claim 5, which discloses wherein the driving mechanism comprises: a driving wire connected to a middle point with respect to a longitudinal direction of one 
As for dep. claim 6, which discloses wherein the driving mechanism comprises: a first driving wire connected to a middle point with respect to a longitudinal direction of one spreader of the first spreader and the second spreader; a first motor configured to wind the first driving wire; a second driving wire connected to a middle point with respect to a longitudinal direction of the other spreader of the first spreader and the second spreader; and a second motor configured to wind the second driving wire {see KAWAKAMI at least figures 1-2, 6, 7, 9, 11-12, 15-16 and the related text}. 
As for dep. claim 7, which discloses wherein the rotation detection sensor is positioned at a middle point with respect to a longitudinal direction of the first spreader or the second spreader {see ROGERS at least figure 5, col. 8, lines 18-42; KAWAKAMI at least figures 1-2, pars. 0067-0070}.
As for dep. claim 8, which discloses wherein the first spreader and the second spreader are spaced apart from the palm {see KAWAKAMI at least figures 1-2, items 53, 54 pars. 0068-0070}. 
As for dep. claim 9, which discloses wherein some of the plurality of stretching wires are connected to a point that is eccentric to one side with respect to a longitudinal direction of the first spreader, and others are connected to a point that is eccentric to the other side {KAWAKAMI at least figures 1-2, 6, 7, 9, 11-12, pars. 0068-0070; 0074-0075}. 
As for dep. claim 10, which discloses wherein some of the plurality of bending wires are connected to a point that is eccentric to one side with respect to a longitudinal direction of the second spreader, and others are connected to a point that is eccentric to the other side {{KAWAKAMI at least figures 1-2, 6, 7, 9, 11-12, pars. 0068-0070; 0074-0075}. 
Claims 4, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 allowed.
Conclusion
Claims 1-3 and 5-10 are rejected.  Claims 4, 11 and 12 are objected.  Claims 13 and 14 are allowable.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KIRA NGUYEN/Primary Examiner, Art Unit 3664